JUDGMENT

TSOUCALAS, Senior Judge:
Upon consideration of the Department of Commerce’s Final Remand Results of Redetermination Pursuant to Court Remand, filed with the Court on January 28, 2008 {“Final Results”), the Court finds that those remand results comply with the Court’s remand order in Crawfish Processors Alliance v. United States, 31 CIT _, Slip Op. 07-156 (October 30, 2007) insofar as they treat Fujian Pelagic Fishery Group Co. (“Fujian”) and Pacific Coast Fisheries Corp. (“Pacific Coast”) as affiliated parties pursuant to 19 U.S.C. § 1677(33)(E). Having done so, Department of Commerce recalculated Fujian’s dumping margin from 174.04% to 60.83% for the period September 1,1999 through August 31, 2000, the period of review. No party objected to the Final Results. Therefore, it is hereby
ORDERED that the Final Results are affirmed; and it is further
ORDERED that since all other issues have been decided, this case is dismissed.
SO ORDERED.